--------------------------------------------------------------------------------

 
Exhibit 10.27
 
 




FORM OF
SUBSCRIPTION AGREEMENT


Smart Online, Inc.
2530 Meridian Parkway
2nd Floor
Durham, North Carolina 27713
Attention: Michael Nouri


Gentlemen:


(1)    Pursuant to prior understandings and discussions, the undersigned
(“Subscriber”) hereby agrees to purchase from Smart Online, a Delaware
corporation (the “Company”), for a purchase price of Five Dollars and Fifty
Cents ($5.50) per share the number of shares of Common Stock, par value $0.001
per share (“Common Stock”) set forth on the signature page of this Agreement.
(The Common Stock is sometimes hereinafter referred to collectively as the
“Securities.”) Subscriber hereby acknowledges (i) that this subscription shall
not be deemed to have been accepted by the Company until the Company indicates
its acceptance by returning to Subscriber an executed copy of this subscription,
and (ii) that acceptance by the Company of this subscription is conditioned upon
the information and representations of Subscriber hereunder being complete, true
and correct as of the date of this subscription and as of the date of closing of
sale of the Securities to Subscriber. As a condition to Subscriber’s purchase of
the Securities pursuant to this Agreement, Subscriber and the Company will
execute and deliver to one another a copy of the Registration Rights Agreement
in substantially the form attached hereto as Appendix A (the “Registration
Rights Agreement”) and a Dribble Out Agreement in the form attached hereto as
Appendix B (the “Dribble Out Agreement”).


(2)    Until actual delivery of the purchase price to the Company and acceptance
by the Company of the purchase price and this Subscription Agreement, the
Company shall have no obligation to Subscriber. The Company may revoke a prior
acceptance of this Subscription Agreement at any time prior to delivery to and
acceptance by the Company of the purchase price for the Securities.


(3)    Subscriber hereby represents and warrants to the Company as follows:


(a)    Disclosure. Subscriber has carefully reviewed the Summary Private
Placement Memorandum and Draft Registration Statement, including financial
information, provided by the Company, including all risk factors, and fully
understands all risks associated with investment in the Company, including,
without limitation, the risks posed by prior disclosures made by the company to
its shareholders and investors in connection with a reorganization and private
placement, and the remedies such shareholders have, including the company’s
planned rescission offer.


(b)    Authorization. Subscriber has full power and authority to enter into this
Agreement. This Agreement constitutes Subscriber’s valid and legally binding
obligation, enforceable in accordance with its terms except as limited by (i)
applicable bankruptcy, insolvency, receivership, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) general principals of equity, the application of which may
deny the Company the right to specific performance, injunctive relief and other
equitable remedies.


--------------------------------------------------------------------------------



(c)    Experience. Subscriber is experienced in evaluating and investing in
private placement transactions of securities of technology companies such as the
Company, has such knowledge and experience in financial and business matters
that Subscriber is capable of evaluating the merits and risks of Subscriber’s
investment in the Securities, is able to bear the economic risk of the
investment and is prepared to hold the shares for an indefinite period of time.


(d)    Investment. Subscriber is acquiring the Securities for investment for
Subscriber’s own account and not with a view to, or for resale in connection
with, any distribution thereof, and Subscriber has no present intention of
selling or distributing the Securities. Subscriber does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to such person or to any third person with respect to any of the
Securities other than as set forth in this Agreement. Subscriber understands
that the Securities to be purchased by Subscriber have not been registered under
the Securities Act of 1933, as amended (the “Act”) by reason of a specific
exemption from the registration provisions of the Act which depends upon, among
other things, the bona fide nature of the investment intent as expressed herein.


(e)    Reliance Upon Subscriber Representations. Subscriber understands that the
Securities are not registered under the Act on the grounds that the sale
provided for in this Agreement and the issuance of Securities hereunder is being
made in reliance upon an exemption from the registration requirements of the Act
pursuant to Section 4(2) thereof as a transaction by an issuer of Securities not
involving a public offering or pursuant to Section 4(6) thereof as a transaction
by an issuer of securities solely to accredited investors, and is similarly
exempt under applicable state securities laws, and that the Company’s reliance
on such exemption is predicated on Subscriber’s representations as set forth in
this Agreement.


(f)    Restricted Securities. Subscriber acknowledges that the Securities have
not been registered under the Act or any applicable state securities law and
that the Securities may not be sold, assigned, pledged, hypothecated or
transferred, unless there exists an effective registration statement therefor
under the Act and all applicable state securities laws or the Company has
received an opinion of counsel, reasonably acceptable to counsel for the
Company, or other reasonable assurances, that such sale, assignment, pledge,
hypothecation or transfer is exempt from registration. Subscriber understands
that in the absence of an effective registration statement covering the
Securities or an exemption therefrom under the Act and all applicable state
securities laws, the Securities must be held indefinitely. In particular,
Subscriber is aware that the Securities may not be sold pursuant to Rule 144
promulgated under the Act, unless all conditions of Rule 144 are met. Among the
conditions for the use of Rule 144 may be the availability of current and
adequate information to the public about the Company. Such information is not
now available and, except as set forth in the Registration Rights Agreement, the
Company has no obligation to make such information available. Notwithstanding
the foregoing, no opinion of counsel shall be required by the Company in
connection with the transfer of the Securities to an entity that is a direct or
indirect wholly-owned subsidiary of Subscriber.

2

--------------------------------------------------------------------------------





(g)    Legends.


(i)    Each certificate representing the Securities shall, in addition to any
legends required elsewhere, bear the following legend as appropriate for stock
certificates and warrant agreements:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAW AND MAY
NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR TRANSFERRED UNLESS THERE EXISTS
AN EFFECTIVE REGISTRATION STATEMENT THEREFOR UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND ALL APPLICABLE STATE SECURITIES LAWS OR THE ISSUER HEREOF HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO COUNSEL OF THE
ISSUER, THAT SUCH SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR TRANSFER IS EXEMPT
FROM REGISTRATION.


(ii)    Each certificate representing Securities shall also bear any legend
required by any applicable state securities law or by any other agreement to
which the holder thereof is a party or by which the holder thereof is bound.


(h)    No Public Market. Subscriber understands that no public market now exists
for any of the securities issued by the Company and that it is uncertain whether
a public market will ever exist for the Securities.


(i)     Access to Information. Subscriber has received all information that
Subscriber considers necessary or appropriate for deciding whether to purchase
Securities. Subscriber has had an opportunity to ask questions and receive
answers from the Company’s management regarding the terms and conditions of the
offering of the Securities and the business, properties, prospects and financial
condition of the Company and to obtain additional information from the Company
(to the extent that the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to Subscriber or to which Subscriber had access.


(j)    Accredited Investor. Subscriber recognizes it is important under the Act
and state securities law that the Company determine if potential investors are
“accredited investors,” as defined in Appendix C attached hereto. Subscriber
represents that Subscriber is an “accredited investor” by reason of the
following: _________________________________________ (Insert Item Number from
Appendix C). Subscriber further represents that Subscriber is a citizen of the
state of _______________. Subscriber is not a resident of any other
jurisdiction.

3

--------------------------------------------------------------------------------





(4)    The representations, warranties, understandings, acknowledgments and
agreements in this Agreement are true and accurate as of the date hereof, shall
be true and accurate as of the date of the acceptance hereof by the Company and
shall survive thereafter.


(5)    This Agreement shall be enforced, governed and construed in all respects
in accordance with the laws of the State of Delaware, as such laws are applied
by Delaware courts to agreements entered into and to be performed in Delaware,
and shall be binding upon Subscriber, the Subscriber’s heirs, estate, legal
representatives, successors and assigns and shall inure to the benefit of the
Company and its successors and assigns.


(6)    Subscriber agrees not to transfer or assign this Agreement, or any of
Subscriber’s interest herein, without the express written consent of the
Company.


(7)    This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes any and all prior or
contemporaneous representations, warranties, agreements and understandings in
connection therewith. This Agreement may be amended only by a writing executed
by all parties hereto. This Agreement may be executed in one or more
counterparts.


(The remainder of this page is intentionally left blank.)

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Subscriber has executed this Subscription Agreement this
____ day of ___________, 2005.



 
SUBSCRIPTION
     
Number of Shares of Common Stock
     
Total payment enclosed
             
__________________________________
 
By:





Address: ____________________________


____________________________






_______________________
Social Security Number






ACCEPTANCE


The foregoing Subscription Agreement is accepted on this the ____ day of
____________, 2005.


 
SMART ONLINE, INC.
       
 
By: ___________________________
 
Michael Nouri, President








 
 
 
 
5